                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF CONNECTICUT


UNIVERSITAS EDUCATION, LLC.                           :      3:20-CV- 00738 (JAM)
                                                      :
v.                                                    :
                                                      :
BENISTAR, ET AL.                                      :      JULY 17, 2020


      STIPULATION FOR PREJUDGMENT ATTACHMENT OF REAL ESTATE

       WHEREAS, Plaintiff has filed an Application for Prejudgment Remedy (“the PJR

Application”) pursuant to Connecticut General Statutes §§ 52-278a et seq.; and

       WHEREAS, the undersigned parties now wish to resolve the PJR Application without

judicial hearing or determination;

       NOW THEREFORE, in order to avoid the costs and uncertainty of formal adjudication

and without admission by any party regarding the merit or lack thereof of the PJR Application, the

undersigned parties stipulate and agree as follows:

       1.      The Court may issue a non-modifiable Order of Attachment, substantially in the

form of the Proposed Order attached as Exhibit 1.

       2.      The issuance of the Order of Attachment shall satisfy all claims made or to be made

by Plaintiff with respect to any prejudgment remedy in this litigation.

       3.      The parties will cooperate to facilitate the recording of the Order of Attachment and

related papers on the land records where the subject real estate is located and the redomestication

of the Order of Attachment so that the Order will be effective with respect to the real estate which

is located in the State of Rhode Island.
       4.     The undersigned Defendants shall not undertake any actions, directly or indirectly,

which diminish the value of the attachments to the properties located at 18 Pond Side Lane, 100

Grist Mill Road, and/or 392B Cards Pond Road, without the prior written consent of Plaintiff.

 Dated: New Haven, CT
        July 17, 2020
                                                   PLAINTIFF UNIVERSITAS EDUCATION,
                                                   LLC,

                                                   By: /s/ Michael G. Caldwell           /
                                                   Ilan Markus, ct 26345
                                                   Michael G. Caldwell, ct 26561
                                                   Barclay Damon, L.P.
                                                   545 Long Wharf Drive
                                                   New Haven, CT 06511
                                                   Ph. (203) 672-2658
                                                   Fax (203) 654-3265
                                                   IMarkus@barclaydamon.com


                                                   Admitted Pro Hac Vice:
                                                   Joseph L. Manson III
                                                   Law Offices of Joseph L. Manson III
                                                   600 Cameron Street
                                                   Alexandria, VA 22314
                                                   Tel. 202-674-1450
                                                   Em. jmanson@jmansonlaw.com

                                                   Its Attorneys



                                            The Defendants,
                                            Molly Carpenter, Donald Trudeau, Benistar Admin
                                            Services, Inc., TPG Group, Inc., and Moonstone
                                            Partners, LLC.

                                            By:       /s/ Dan E. Labelle
                                                     Dan E. LaBelle, Esq. (ct01984)
                                                     labelle@halloransage.com
                                                     Halloran Sage, LLP
                                                     315 Post Road West
                                                     Westport, CT 06880
                                                     Tel: (203) 227-2855



                                               2
      Fax: (203) 227- 6992

      Michael R. McPherson, Esq. (ct24082)
      mcpherson@halloransage.com
      Halloran Sage, LLP
      One Goodwin Square
      225 Asylum Street
      Hartford, CT 06880
      Tel: (860) 241-4079
      Fax: (860) 548-0006


DEFENDANT:
GRIST MILL PARTNERS, LLC

By:   /s/ Lawrence S. Grossman
      Lawrence S. Grossman (ct15790)
      Green & Sklarz, LLC
      One Audubon Street, Third Floor
      New Haven, CT 06511
      (203) 285-8545
      Fax: (203) 306-3391
      lgrossman@gs-lawfirm.com




  3
